In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-409 CR

____________________


GARY WAYNE GRAHAM, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 07-03-02354-CR




MEMORANDUM OPINION
 We have before the Court a request from the appellant, Gary Wayne Graham, to
withdraw his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by
appellant personally and joined by counsel of record.  No opinion has issued in this appeal. 
 The motion is granted, and the appeal is therefore dismissed. 
	APPEAL DISMISSED. 	



                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice


Opinion Delivered February 6, 2008
Do not publish

Before Gaultney, Kreger and Horton, JJ.